 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    THERESA CARLSON                                   No. 2:18-cv-02838-TLN-DB
12                       Plaintiff,
13           v.                                         ORDER GRANTING JOINT
                                                        STIPULATION REQUESTING
14    SIDEPOINT, INC.,                                  EXTENSION OF TIME TO FILE ANSWER
15                       Defendant.
16

17          This matter is a putative class action alleging improper contact by Defendant Sidepoint,

18   Inc. (“Defendant”) to the cell phone of Plaintiff Theresa Carlson (“Plaintiff”) and others similarly

19   situated, in violation of the Telephone Consumer Protection Act. (ECF No. 1 at 1–2.) The parties

20   have filed a joint stipulation to extend Defendant’s time to respond until December 27, 2018, so

21   the parties can engage in settlement discussions at the earliest point. (ECF No. 4 at 2.)

22          Good cause appearing, the Court hereby GRANTS the parties’ joint stipulation for an

23   extension of time to December 27, 2018, for Defendant to file its response, (ECF No. 4).

24          IT IS SO ORDERED.

25

26   Dated: November 28, 2018

27

28
                                                         Troy L. Nunley
                                                       1 United States District Judge
